          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 1 of 38



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 MELISSA DAVIS, individually and on                       Case No. 1:19-cv-10741-MLW
 behalf of all others similarly situated,

                           Plaintiff,                     FIRST AMENDED CLASS
                                                          ACTION COMPLAINT
                v.

 VERDE ENERGY USA, INC.,                                  JURY TRIAL DEMANDED

                           Defendant.


         Plaintiff Melissa Davis (“Plaintiff”), by and through her undersigned counsel, on behalf

of herself and all other persons similarly situated, brings this First Amended Class Action

Complaint against Verde Energy USA, Inc. (“Verde” or “Defendant”), and alleges as follows

upon personal knowledge as to herself and her own acts and experiences and, as to all other

matters, upon information and belief based upon, inter alia, investigations conducted by her

attorneys.

                                        INTRODUCTION

         1.      This action is brought as a class action on behalf of Plaintiff and a putative class

of Massachusetts consumers seeking redress for the deceptive and bad faith pricing practices of

Defendant that have caused at least tens of thousands of consumers to pay considerably more for

their electricity than they should otherwise have paid.

         2.      Verde, a Competitive Electric Supplier or “CES,” has exploited the deregulation

of the retail electricity market by luring consumers into switching electricity suppliers using a

bait-and-switch scheme designed to deceive reasonable consumers. Verde lures its customers

into switching to its electricity supply services by offering, for a limited period of time, teaser




{00200240 }
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 2 of 38



rates that are initially lower than the local distribution companies’ rates and other competing

Competitive Electric Suppliers’ (“CESs”) rates for electricity. Once the initial rate expires,

however, Verde automatically switches its customers over to its Variable Rate. Verde represents

that its Variable Rate each month is based on “market conditions.” A reasonable consumer thus

expects that after the teaser rate expires, he or she will pay a Variable Rate that reflects (or varies

with) the wholesale cost of electricity and local competitors’ rates — the two primary

components of any market.

         3.      Despite its explicit representations that customers would receive low cost power

(including    reinforcement    of    that   misrepresentation     through    its   website    address,

www.lowcostpower.com and Welcome Letters stating, “We look forward to providing you with

100% renewable energy at a very competitive rate…”), the rates Verde charges its customers are

not low cost, but are instead substantially higher than the rates of its competitors (i.e., the local

distribution companies and CESs); the rates are invariably higher than Verde’s own initial teaser

rates; and the rates are wholly disconnected from wholesale electricity market pricing. In short,

nothing indicates that Verde’s Variable Rates rise and fall with any discernable indicator of

“market conditions.”

         4.      Indeed, as set forth below, Verde routinely charges its consumers up to almost

three times the underlying market rate, notwithstanding Verde’s representations that the

customer will receive electricity from Verde at a Variable Rate, and that its Variable Rates

“fluctuate” monthly with market conditions. Specifically, even when the market price goes

down, Verde’s rates do not decrease, but instead remain at an extraordinarily high premium rate

for electricity regardless of fluctuations in the underlying market price.




{00200240 }                                       2
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 3 of 38



         5.     Verde makes additional representations that it offers “low-cost,” “competitive”

electric rates, and “cost effective” power. But what Verde does not inform customers is that its

Variable Rate is virtually always substantially higher than, and not competitive with, other rates

available in the market and is significantly higher than Verde’s own Fixed Rates.

         6.     Verde’s unfair and deceptive scheme of charging inflated electric prices that

match increases in the underlying market price while failing to pass along corresponding

decreases is intentionally designed to maximize revenue for Verde. Consumers, such as Plaintiff

and the Class, were deceived into believing that Verde would provide market-based rates when,

in reality, Verde sets its prices at significantly above-market rates and Verde’s competitors’

rates.

         7.     No reasonable consumer would interpret or understand Verde’s pricing

representations as granting Verde unfettered discretion to raise its Variable Rate as high as it

pleases in order to maximize profits, such that the Variable Rate bears no resemblance to

electricity market pricing. Further, no reasonable consumer would knowingly agree to pay

higher power rates than what were previously being paid without additional services or

enhancements, which are not provided by Verde. Indeed, any contrary interpretation would

render the contract’s variable rate pricing terms meaningless.

         8.     As a result of Verde’s unfair and deceptive overcharging scheme, Massachusetts

consumers are being fleeced millions of dollars in exorbitant charges for electricity.

         9.     Plaintiff, on behalf of the class she seeks to represent, brings this lawsuit based

on Verde’s unlawful and unconscionable consumer practices under the Massachusetts Consumer

Protection Act, Chapter 93A et seq., as well as Verde’s breach of contract and breach of the

implied covenant of good faith and fair dealing, and alternatively, for unjust enrichment.



{00200240 }                                      3
             Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 4 of 38



Through its deceptive and unconscionable practices, upon information and belief, Verde bilked

the class of tens of thousands of current and former customers with Variable Rate electricity

plans out of millions of dollars. Accordingly, this lawsuit seeks, inter alia, injunctive relief,

actual damages and refunds, treble damages, punitive damages, attorneys’ fees, and the costs of

this suit.


                                             PARTIES

         8.       Plaintiff Melissa Davis is a resident and citizen of Lowell, Massachusetts.

         9.       Defendant Verde Energy USA, Inc. is a corporation organized under the laws of

the State of Delaware whose principal place of business is located at 101 Merit Seven Corporate

Park, Norwalk, CT 06851.

                                JURISDICTION AND VENUE

         10.      This Court has subject matter jurisdiction of the claims asserted herein pursuant

to 28 U.S.C. § 1332(d)(2)(A) in that the amount in controversy exceeds the sum or value of

$5,000,000, exclusive of interest and costs, and is a class action in which members of the

putative plaintiff class (the “Class Members” or “Class”) are citizens of States different from

Defendant.

         11.      This Court has general personal jurisdiction over Defendant. Defendant does

business in Massachusetts through continuous, permanent, and substantial activity in

Massachusetts.

         12.      This Court has specific personal jurisdiction over Defendant because it maintains

sufficient contacts in this jurisdiction, including the advertising, marketing, distribution and sale

of electricity to Massachusetts consumers.




{00200240 }                                       4
            Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 5 of 38



         13.      Venue is proper pursuant to 15 U.S.C. § 80b-14 and 28 U.S.C. § 1391.

Defendant regularly transacts and solicits business in this District, and Plaintiff resides in this

District.

                 FACTUAL BACKGROUND AND GENERAL ALLEGATIONS

            A.    Energy Deregulation and the Role of Competitive Electric Suppliers

         14.      In the late 1990s and early 2000s, many states moved to deregulate parts of

the electricity supply services performed by large public utilities. Delivery of electricity to a

consumer requires both the creation of electricity and the transmission of that electricity

from the power plant to the consumer. The typical pattern was to require the public utilities

to divest their power generation assets such as coal, gas and nuclear power plants. However,

the regulated utilities continued distributing power from these power plants to consumers

through transmission lines.

         15.      When deregulation occurred, the business of power supply was opened to

competition and consumers were allowed to select the companies from whom they would

purchase their power. However, states generally set a “standard offer” (also sometimes

called a “default rate”) available to all customers in each public utility’s service area.

Massachusetts has both a fixed rate standard offer and a variable rate standard offer. The fixed

rate remains constant, whereas the variable rate fluctuates each month based upon certain factors.

         16.      As a result of the deregulation of power supply, several different parties are

now involved in the supply of electric power to residential consumers. Certain companies,

such as Dominion, produce electric power (“Generation Companies”). Other companies,

such as National Grid in Massachusetts, distribute electricity from Generation Companies to

end users (“Distribution Companies”). Although some Generation Companies have sold



{00200240 }                                     5
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 6 of 38



power directly to consumers, including residential customers, most sell the power on the

wholesale market to companies that market to retail customers. These companies are called

Competitive Electric Suppliers (“CESs”). Defendant, Verde, is one such CES.

         17.   In deregulation states, like Massachusetts, CESs may compete to supply the

energy services, but the local distribution companies continue to deliver power through their

wires regardless of which company supplies them. In addition, the local distribution company

may continue to supply metering, billing, and related administrative services to the consumer,

regardless of who supplies the energy services. Thus, the distribution company continues to

generate and send periodic bills directly to the consumer for the energy it supplies, even after a

consumer has enrolled in or “switched” to a CES. The fact that the energy services for which the

customer is being billed are now being provided by a CES is noted on the bill, often in very fine

print that is easily overlooked. The bill otherwise looks substantially the same as it did before

the switch.

         18.   The theory behind deregulation was that competition would result in CESs being

more aggressive than the utilities in reducing wholesale purchasing costs and thereby lower retail

residential rates – saving customers money on their energy bills.

         19.   The market for wholesale power in New England is administered by an

independent, not-for-profit corporation formed in accordance with the recommendations of

the Federal Energy Regulatory Commission, called ISO New England (for “Independent

System Operator”). ISO New England coordinates and directs the generation and flow of

electricity throughout the region, ensuring that electric supply exactly meets demand

throughout the network. The wholesale market managed by ISO New England determines

whether and when electricity will be made by Generation Companies and the wholesale



{00200240 }                                     6
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 7 of 38



prices that will be paid for that electricity through competitive bids.            “More than 500

companies participate in these markets, buying and selling between $6-$14 billion of electric

power and related products annually.”1 The bid process determines the Generation Company

that will make each unit of electricity and the wholesale price each CES will pay to each

Generator for each unit of energy delivered to specific locations throughout the region.

         20.    CESs, like Verde, play a middleman role: they purchase power directly or

indirectly from Generation Companies and sell that electricity to end-user consumers.

However, CESs do not deliver that electricity to consumers. Rather, Generation Companies

deliver the electricity to Distribution Companies, which in turn deliver the electricity to the

ultimate consumer. CESs merely buy electricity at the wholesale rate, then sell that power to

end-users with a mark-up. Thus, CESs are essentially brokers and traders. They neither make

nor deliver electricity, but merely buy electricity from the Generation Companies and re-sell it

to end users.

         21.    Like other CESs, Verde purchases power on the wholesale market and sells it

to consumers. The New England power grid receives power from a variety of power plants

and transmits that power throughout New England as needed. Verde buys and resells power

purchased from the New England regional electricity market.

         22.    Verde’s prices do not have to be—and are not in fact—approved by states’

regulatory authorities such as the Massachusetts Department of Public Utilities. Rather,

Verde and other CESs are free to set their own rates for supplying electricity to consumers so

long as they do not violate consumer protection laws, breach contractual promises, and abide

by the regulations created by the Attorney General that specifically address the marketing


1
 See https://www.iso-ne.com/about/what-we-do/three-roles/administering-markets (last viewed July 15,
2019).

{00200240 }                                       7
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 8 of 38



practices of CES companies – 940 CMR 19.00, et seq.: Retail Marketing and Sale of

Electricity.

         23.    And Verde, like all other suppliers, relies upon the Distribution Companies to

deliver the electricity it purchases on the wholesale market to its customers.                The

Distribution Companies charge separately for their services, using rates that must be

reviewed and approved by the states’ regulatory agencies.

         24.    CESs may contract with consumers to supply electricity on either a “Fixed” or

“Variable” rate basis. Under a Fixed contract, the Supplier agrees to supply electricity at a set

rate for a certain number of months.

         25.    Under a Variable Rate contract, the Supplier may vary the rate it charges on a

periodic basis (often monthly), in accordance with the regulations created by the Attorney

General – 940 CMR 19.00, et. seq. and in accordance with the terms of the contract.

         26.    Verde offers various Fixed and Variable rate plans, including contracts that

charge a low promotional “teaser” rate which is fixed for a set number of months before

automatically rolling into a Variable Rate plan.

         B.     The Failure of Energy Deregulation and Resulting Harm to Consumers

         27.    Almost all states that deregulated their energy markets did so in the mid- to late-

1990s. This wave of deregulation was frantically pushed by then-corporate behemoth Enron.

For example, in December 1996 when energy deregulation was being considered in Connecticut,

“the most aggressive proponent” of deregulation, Enron CEO Jeffrey Skilling said:

               Every day we delay [deregulation], we’re costing consumers a lot of money . . . .
               It can be done quickly. The key is to get the legislation done fast.2



2
 Christopher Keating, Eight Years Later . . . “Deregulation Failed” HARTFORD COURANT, Jan. 21,
2007.

{00200240 }                                        8
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 9 of 38



         28.    Changing the industry under this sense of urgency and with inadequate

protections against abuse has resulted in consumers in the states that deregulated suffering

serious harm. For example, by 2001, forty-two states started the deregulation process or were

considering deregulation. Today, the number of full or partially deregulated states has dwindled

to only seventeen and the District of Columbia.           Even within those states, several have

recognized deregulation’s potential harm to everyday consumers and now only allow large-scale

consumers to shop for their energy supplier.

         29.    Responding to shocking energy prices often paid by ordinary consumers, many

key players that supported deregulation now regret the role they played. For example, reflecting

on Maryland’s failed deregulation experience, a Maryland Senator commented: “Deregulation

has failed. We are not going to give up on re-regulation till it is done.”3

         30.    A Connecticut leader who participated in that state’s foray into energy

deregulation was similarly regretful:

                Probably six out of the 187 legislators understood it at the time, because it is so
               incredibly complex . . . . If somebody says, no, we didn’t screw up, then I don’t
               know what world we are living in. We did.4

         31.    Verde has been the subject of an investigation into the company’s deceptive

practices. According to the Columbus [Ohio] Dispatch, in the last few months Ohio regulators,

upon recommendation of Public Utilities Commission of Ohio (“PUCO”), have initiated an

investigation against Verde’s deceptive billing, misleading and deceptive practices, and

enrollment disputes in Ohio. According to the article, “Between [October 1, 2018] and April 12,




3
  David Hill, State Legislators Say Utility Deregulation Has Failed in its Goals, THE WASHINGTON
TIMES, May 4, 2011.
4
  Keating, supra note 2.

{00200240 }                                       9
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 10 of 38



[2018] the PUCO said it received 231 complaints related to enrollment disputes, misleading

information and instances of false representations where Verde claimed to be another utility.”5

         32.    As a result of the PUCO investigation, Verde has suspended all marketing and

enrollments in Ohio.6

         33.    Similarly, Massachusetts Attorney General, Maura Healey has expressed serious

concerns about the improper practices of Competitive Electric Suppliers, like Verde, who operate

in the Commonwealth of Massachusetts.

         34.    In March 2018, Attorney General Healey issued a report calling for an end to the

competitive electricity supply market for individual residential customers in Massachusetts. 7

According to the report, “Massachusetts electric customers who switched to a competitive

electric supplier paid $176.8 million more than if they had stayed with their utility company

during the two-year period from July 2015 to June 2017.”8

         35.    Healey implicitly recognized the false promises made by competitive electric

suppliers like Verde: “Competitive electric suppliers promise big energy savings but are actually

burdening customers with hundreds of dollars in extra costs.”9




5
  See https://www.dispatch.com/business/20190417/puco-launches-investigations-against-palmco-and-
verde-energy-over-sales-tactics, last viewed July 15, 2019.
6
  Energy Choice Matters, Retail Supplier Voluntarily Suspends Marketing, Enrollments In State Pending
Investigation Settlement Discussions, http://www.energychoicematters.com/stories/20190508yd.html, last
viewed July 15, 2019.
7
  See Press Release, Office of Attorney General Maura Healey, AG Healey Calls for Shut Down of
Individual Residential Competitive Supply Industry to Protect Electric Customers (March 29, 2018),
https://www.mass.gov/news/ag-healey-calls-for-shut-down-of-individual-residential-competitive-supply-
industry-to-protect.
8
  See Report, Massachusetts Attorney General’s Office Commonwealth of Massachusetts, An Analysis of
the Individual Residential Electric Supply Market in Massachusetts (March 2018),
https://www.mass.gov/files/documents/2018/03/29/Comp%20Supply%20Report%20Final%20032918.pd
f, at viii.
9
  See Press Release, https://www.mass.gov/news/ag-healey-calls-for-shut-down-of-individual-residential-
competitive-supply-industry-to-protect.

{00200240 }                                       10
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 11 of 38



         36.     Energy deregulation in Massachusetts has been an abject failure. As discussed in

the report, “Massachusetts consumers in the competitive supply market paid $176.8 million

more than they would have paid if they had received electric supply from their electric company

during the two-year period from July 2015 to June 2017.” 10 (emphasis in the original).

Moreover, the total net consumer loss from participation in the Individual Residential Electric

Supply Market compared to the Electric Company’s Basic Service was $65.4 million dollars

from July 2015 to June 2016. From July 2016 to June 2017, the total net consumer loss

increased to $111.4 million dollars, which leads to a $176.8 million-dollar total net loss in two

years.”11

         37.     Concluding that energy deregulation has resulted in considerable consumer harm

in Massachusetts, Attorney General Healey “strongly” recommended that the legislature put an

end to it:

         I find that the individual residential market for electric supply causes significant net
         harm to Massachusetts consumers, and I strongly recommend that the Legislature end the
         individual residential market for electric supply.12

         38.     When Massachusetts deregulated back in 1997, it did so with the goals of

“promot[ing] the prosperity and general welfare of its citizens . . . by restructuring the electricity

industry in the commonwealth to foster competition and promote reduced electricity rates” (see

Ch. 164 of the Acts of 1997, Sec. 1.). Unfortunately, those goals have not been achieved. This

class action seeks to recover for Massachusetts residents the amounts above and beyond

reasonable market rates that Verde deceived Plaintiff and the Class into paying.



10
   Report,
https://www.mass.gov/files/documents/2018/03/29/Comp%20Supply%20Report%20Final%20032918.pd
f at viii.
11
   Id. at Appendix 5A, p. 1.
12
   Id. at 40.

{00200240 }                                      11
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 12 of 38



         C.     Plaintiff’s Experience with Verde’s Excessive Rates

         39.    Verde engages in a classic bait and switch pricing scheme.            Verde lures

consumers into switching to its electricity supply service by offering teaser rates that are much

lower than its regular rates, while leading consumers to believe that the subsequent rates will be

less than those offered by their Distribution Company and other CESs in the market.

         40.    Plaintiff’s experience with Verde is typical. In June 2015, Plaintiff was solicited

by Verde by telephone to switch her electricity service from her Distribution Company, National

Grid, with the promises of a lower rate compared to National Grid and promises that she would

save money on her electricity bills if she switched. Based on these promises, Plaintiff made the

switch shortly thereafter.

         41.    Plaintiff received a Welcome Letter in the mail from Verde, dated June 16, 2015,

in which Verde represented that “We look forward to providing you with 100% renewable

energy at a very competitive rate . . .” (Emphasis added). The Letter further refers Plaintiff to

Verde’s website, lowcostpower.com. Plaintiff’s Welcome Letter is attached hereto as Exhibit A.

         42.    Based on Verde’s promises, Plaintiff and other reasonable consumers understand

that Verde’s variable rates (“Variable Rate”) are “very competitive” with other rates in the

market.

         43.    Furthermore, Plaintiff was provided with a solicitation in the form of a standard

“Terms of Service,” (the “Agreement”) attached hereto as Exhibit B. Verde’s Agreement makes

this express link between its Variable Rate and the underlying wholesale market rate set by ISO

New England and charged by Generation Companies, stating the Variable Rate “may fluctuate

monthly with market conditions.”




{00200240 }                                     12
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 13 of 38



         44.    Accordingly, a reasonable consumer would understand that Verde’s Variable

Rates would be reasonably related to and fluctuate in a manner correlated with the underlying

wholesale market rate. In other words, a reasonable consumer would infer a direct link between

the two rates. In other words, a reasonable consumer would infer that as the wholesale market

rate falls, so will Verde’s Variable Rate for retail customers.      Indeed, there would be no

conceivable reason for a consumer to sign up for Verde’s energy plan if she did not believe she

would receive a better overall deal on her electricity, based on its competitive advantage in

obtaining prices in the energy marketplace.

         45.    Instead, and contrary to reasonable consumer expectations and the terms of

Verde’s Agreement, Verde used its Variable Rates as a pure profit center, increasing the rates

charged to Plaintiff and class members when wholesale prices rose, but staying at a level almost

three times the wholesale market rates when the wholesale prices fell.

         46.    In addition to its Welcome Letter, Verde’s Terms of Service twice refers to its

website: www.lowcostpower.com (See Exhibit B).

         47.    Reading these statements along with the website name, Plaintiff and other

consumers reasonably concluded that Verde was offering them “low cost power” at low Variable

Rates relative to other prices offered in the market.

         48.    The home page of the website contains numerous representations, separate and

apart from Verde’s Terms of Service or any contract with Plaintiff, including representations that

Verde provides “competitive pricing” and “competitive electricity rates.” As such, Plaintiff and

a reasonable consumer would understand that Verde provides its customers with “low cost

power” and “competitive” rates for electricity.




{00200240 }                                       13
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 14 of 38



         49.    A screenshot of the home page of Verde’s website, www.lowcostpower.com, is

shown below. These representations reinforce Verde’s promise to provide competitive, low-cost

rates to Plaintiff and all Verde customers.




         50.    Thus, Verde misleadingly states that its rates are competitive with rates otherwise

available in the market by representing that its rates are “competitive” on its website.

         51.    The Agreement provided Ms. Davis with a three-day rescissionary period during

which she could rescind the Agreement prior to its commencement should she not agree to its

terms. Specifically, the Agreement states that, “Verde will not initiate service to Customer prior

to midnight on the third day following Customer’s receipt of this Agreement, during which

period Customer shall have the right to rescind, without charge or penalty, his or her affirmative

choice of Verde.” See Exhibit B, § 3. Thus, during that rescissionary period, the Agreement



{00200240 }                                      14
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 15 of 38



served as a solicitation in which Defendant identified the basis upon which the promised variable

rate would be determined.

         52.    Based on Verde’s representations, Plaintiff decided to switch to Verde for

electricity in June 2015. Plaintiff was initially placed on Verde’s fixed, teaser rate plan for six

months. She paid 9.9 cents per kWh during this period.

         53.    After the six-month teaser period ended, Plaintiff’s account was automatically

rolled over to Verde’s Variable Rate plan. Plaintiff began paying Verde’s Variable Rate in

December 2015. However, rather than providing low-cost, competitive electric rates that were

tied to wholesale market conditions, Verde charged Plaintiff exorbitant monthly rates that were

far higher than competitors’ rates and did not vary with wholesale market conditions.

         54.    As it is difficult for consumers to determine and compare the rates being charged

by Verde versus other CESs or the local utility companies given that the data is not readily

discernable, Plaintiff and other consumers continued to pay exorbitant rates for many months or

years after switching to Verde.

         55.    Plaintiff overpaid for electricity based on Verde’s unfair and deceptive acts and

practices. She would not have enrolled in Verde’s plan but for its false representations. Had

Plaintiff known that Verde’s rates would be significantly and consistently higher than the

wholesale market rate, that the rates would not decrease in line with market rates, or that Verde

would not provide her with a competitive, low cost electric rate, she would not have made the

decision to switch from National Grid and enroll in Verde’s plan.

         56.    Plaintiff paid Verde’s Variable Rate until approximately January 2017, after

which, upon discovering that Verde was charging exorbitant rates as compared to National Grid,

she ended her Verde service and returned to National Grid. The chart below sets forth (1) the



{00200240 }                                     15
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 16 of 38



average wholesale price (in cents per kilowatt hour) of electricity delivered to Massachusetts

for each month during the period from January 2016 through January 2017, the time during

which Plaintiff was enrolled in Verde’s Variable Rate plan, as reported by ISO-New England;

(2) the non-promotional Variable Rates Verde charged Plaintiff for those same months as

represented by Verde; and (3) the resulting percentage premium that Verde charged consumers

compared to the wholesale rate on a per-month basis. The chart demonstrates that Verde did not

provide Plaintiff with (a) low-cost power; (b) a competitive rate – both, or (c) a rate which

decreased in line with market rates—all of which it promised to Plaintiff and other consumers.

                                                                                  Verde Premium
                         Average Wholesale
 Billing Period13                                          Verde Price               ABOVE
                              Price14
                                                                                  Wholesale Price
Service End Date                $/kWh                        $/kWh                      %
    1/6/2016                    $0.0829                     $0.179901                 117%
    2/4/2016                    $0.0676                     $0.189898                 181%
    3/7/2016                    $0.0513                     $0.169902                 231%
    4/6/2016                    $0.0647                     $0.159903                 147%
    5/5/2016                    $0.0523                     $0.139898                 168%
    6/6/2016                    $0.0549                     $0.129897                 137%
    7/7/2016                    $0.0699                     $0.119907                  72%
    8/5/2016                    $0.0775                     $0.129894                  68%
    9/6/2016                    $0.0654                     $0.134901                 106%
   10/6/2016                    $0.0538                     $0.144906                 169%
   11/3/2016                    $0.0589                     $0.154897                 163%
   12/6/2016                    $0.1085                     $0.164899                  52%
    1/5/2017                    $0.0973                     $0.164902                  69%


         57.    There was, accordingly, a huge disparity between the wholesale rates Verde paid

for power and the Variable rates that it charged its customers, including Plaintiff and Class

Members.

13
  The first day of the period is approximately thirty days before.
14
  The Average Wholesale Price is compromised of the ISO-NE Total (which includes the ISO-NE
WCMA LMP plus other wholesale charges) and includes the cost of renewable energy credits in order for
Verde to provide a 100% renewable rate. Plaintiff is a resident of Lowell, MA, which falls in the Western
Central MA (WCMA) Zone. See https://www.iso-ne.com/about/key-stats/maps-and-diagrams/.

{00200240 }                                        16
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 17 of 38



         58.    Accordingly, Verde routinely charges Plaintiff and Class Members a Variable

Rate for electricity that is as much as three times higher than the underlying market rate.

         59.    For example, as shown in the chart above, just looking at the first two months

during which Plaintiff was on the Variable Rate, in January 2016, the average wholesale price

was $0.0829 per kilowatt hour but Verde charged $0.179901 per kilowatt hour, a premium of

117% on top of the wholesale price. The following month, February 2016, the wholesale rate

dropped to $0.0676 per kWh, but Verde’s rate rose to $0.189898, resulting in a price that was

181% on top of the wholesale price—which is surprisingly close to three times the wholesale

rate.

         60.    Moreover, Verde’s costs, other than its wholesale cost of power, were relatively

fixed and could not have justified the massive increases alleged above. For example, charges as

ancillary and capacity charges and other regulatory costs did not fluctuate to any material extent

and, in particular, did not fluctuate to a material extent in relation to wholesale power prices

(these additional costs are included in the “average wholesale rate” in the chart shown in

paragraph 56 above). Verde’s other material costs were for operations, and included costs, for

example, relating to rent, equipment, overhead, employees, etc. were also relatively fixed and

could not justify the price variations alleged above.

         61.    Also, the cost that Verde pays for renewable energy certificates to provide

“100% renewable” or “green” energy are fixed and insignificant in terms of the overall costs

Verde incurs to provide retail electricity. Therefore, these other cost factors cannot explain the

drastic increases in Verde’s Variable Rate or the reason its rates are completely disconnected

from variation in wholesale costs. In fact, the average wholesale rate listed above, includes




{00200240 }                                      17
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 18 of 38



Verde’s costs for renewable energy certificates. Even after adding in these costs, Verde’s

Variable Rates are still priced at an excessive premium well above the market rate.

         62.    Verde’s representation to consumers concerning its Variable pricing plan — that

the Variable Rate is market-based — is patently false. Although Verde increases its Variable

Rate in response to rising wholesale prices, Verde fails to decrease its prices in response to a

falling wholesale market price. Oftentimes, Verde’s rate rises even when the wholesale market

rate decreases, and Verde’s rate consistently remains significantly higher than the local

competitors and the wholesale market rate. For example, the average wholesale price dropped

from $0.0775 in August 2016 to $0.0654 in September 2016 to $0.0538 in October 2016.

However, during the same time period, Verde’s rate increased from $0.129894 to $0.134901 to

$0.144906, landing at a premium of 169% on top of the wholesale price.

         63.    Notably, Verde charges these exorbitant premiums without adding any value

to the consumer whatsoever.       As detailed above, Verde neither produces nor transports

electricity. It has no role in running or maintaining power plants or power lines; it does not

perform hookups or emergency responses. Indeed, Verde does not even handle customer

billing: that, too, is handled by the Distribution Company. Essentially, all that Verde does is

act as a trader in the transaction.      Yet it charges multiple times the amount that the

Generation Companies receive for making electricity and that the Distribution Companies

receive for transmitting power, maintaining power lines, handling emergency services, and

customer billing and calls.

         64.    The following chart compares Verde’s rates to National Grid’s rates, which is

Plaintiff’s Distribution Company. The chart demonstrates that Verde did not provide Plaintiff




{00200240 }                                    18
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 19 of 38



with either low cost power or a competitive rate—both of which it promised to Plaintiff and

other consumers.

                                                                                     Difference
                    15                                    National Grid
     Billing Period              Verde Rate                                           ABOVE
                                                             Rate16
                                                                                 National Grid Rate
     Service End Date              $/kWh                     $/kWh                       %
         1/6/2016                 $0.179901                 $0.16647                     8%
         2/4/2016                 $0.189898                 $0.16604                    14%
         3/7/2016                 $0.169902                 $0.13497                    26%
         4/6/2016                 $0.159903                 $0.11799                    36%
         5/5/2016                 $0.139898                 $0.09073                    54%
         6/6/2016                 $0.129897                 $0.09601                    35%
         7/7/2016                 $0.119907                 $0.10145                    18%
         8/5/2016                 $0.129894                 $0.09655                    35%
         9/6/2016                 $0.134901                 $0.09152                    47%
        10/6/2016                 $0.144906                 $0.09466                    53%
        11/3/2016                 $0.154897                 $0.09400                    65%
        12/6/2016                 $0.164899                 $0.10684                    54%
         1/5/2017                 $0.164902                 $0.13043                    26%



         65.     Based on the chart above, from July 2016 to September 2016, National Grid’s

rate decreased from $0.10145 to $0.09655 to $0.09152, whereas Verde’s rate rose from

$0.119907 to $0.129894 to $0.134901 in those same months, resulting in a 47% overcharge.

         66.     As set forth above, Verde breached its customer contracts as its consumers do not

receive a price based on market conditions. Instead, consumers are charged rates that are

substantially higher than those of competitors and untethered to market conditions. Verde

intentionally fails to disclose this material fact to its customers because no reasonable


15
  The first day of the period is approximately thirty days before.
16
  This is the National Grid Price to Compare, which can be found here: https://www.mass.gov/service-
details/basic-service-information-and-rates. This is the electricity rate that Plaintiff would have paid had
she remained with National Grid and not switched over to Verde’s electricity plan. The price was
calculated accordingly and includes the $0.0150 cost of renewable energy certificates had National Grid
provided a 100% renewable electricity.

{00200240 }                                          19
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 20 of 38



consumer—including Plaintiff Melissa Davis—who knows the truth about Verde’s exorbitant

rates would choose Verde as an electric supplier.

          67.      Defendant Verde’s statements and omissions regarding its electricity rates are

materially misleading, as the most important consideration for any reasonable consumer when

choosing an energy supplier is price. No reasonable consumer, including Plaintiff, who knew the

truth about Verde’s exorbitant rates would choose Verde as an electric supplier, and no

reasonable consumer, including Plaintiff, could be expected to uncover the truth until after they

have paid Verde’s exorbitant rates and had the opportunity to retroactively compare them to

other rates charged during the same time period and in the same location.

          68.      Not surprisingly, Verde’s rates are not competitive with those of other CESs

either.       See Exhibit C (2016 Retail Power Marketers Sales – Residential, U.S. Energy

Information Administration). In fact, according to U.S. Energy Information Administration’s

data, in 2016, Verde’s rates were higher than 69% of the 39 CESs providing residential

electricity services in Massachusetts. See id.

          69.      Verde knowingly and intentionally made these misleading statements regarding

its electric rates so that reasonable consumers like Plaintiff would be enticed by its false and

misleading statements and switch their Electric Supplier and/or Generation Company to Verde.

          70.      Verde’s only product is electricity delivered by Distribution Companies and has

the exact same qualities as electricity supplied by other CESs or Generation Companies. There

is nothing to differentiate Verde Energy from other CESs, Distribution Companies, or

Generation Companies such that would warrant higher rates, and the potential to pay a reduced

rate that is based on market conditions is the only reason Plaintiff and any reasonable consumer

would enter into a contract for electricity with Verde.



{00200240 }                                      20
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 21 of 38



         71.    Verde used its Variable Rates as a pure profit center, increasing the rates charged

to Plaintiff and class members when wholesale prices rose, but staying at a level as much as

three times the wholesale market rate when the wholesale prices fell. And Plaintiff’s variable

rate was consistently higher than her initial rate and often substantially higher than National

Grid’s and other competing CESs’ rates.

         72.    Verde’s unfair and deceptive acts and practices, and its misstatements and

omissions, caused injury to Plaintiff and other reasonable consumers because they believed that

by switching to Verde’s electricity plan, they were contracting for a competitive, low-cost

Variable Rate tied to the wholesale market rate.

         73.    Verde breached its consumer contracts as evidenced by Verde’s drastic rate

disparities with those of the distribution company and the fact that Verde’s rates were always

higher than National Grid’s rates during the time Plaintiff was enrolled in Verde’s plan. Verde

does not charge a rate based on market conditions as it states in its solicitations and contracts

with consumers, but rather gouges its customers by charging outrageously high rates.

         74.    Indeed, Verde’s customers are charged Variable Rates that are substantially

higher than those of its local competitors, higher than Verde’s own initial rate offerings, and

uncorrelated to reductions that occur in the wholesale rate – all reasonable and plausible

indicators of market conditions – a term which is undefined in Verde’s Terms of Service. Verde

intentionally fails to disclose this material fact to its customers because no reasonable consumer,

including Plaintiff, who knows the truth about Verde’s exorbitant rates would choose Verde as

an electricity supplier.




{00200240 }                                     21
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 22 of 38



         75.        Verde knowingly and intentionally made misleading statements regarding its

electric rates so that reasonable consumers like Plaintiff would be induced to switch to Verde’s

electricity plan.

         76.        Verde knows its rates are unconscionably high, and the misrepresentations it

makes about its Variable Rates being market-based were made for the sole purpose of inducing

consumers to sign up for Verde’s electricity supply. Verde reaps outrageous profits to the direct

detriment of Massachusetts consumers without regard to the consequences high utility bills cause

such consumers. As such, Verde acted with actual malice or with wanton and willful disregard

for consumers’ well-being.

         77.        As a direct result of Verde’s misrepresentations, Plaintiff and members of the

Putative Class overpaid for electricity and therefore suffered common injuries, for which

damages can be calculated.

         78.        Had Verde charged Plaintiff a rate that was actually based on market conditions,

Plaintiff would have been charged a substantially lower rate for his electricity. Accordingly, she

was injured when she paid her inflated bills.

         D.     Plaintiff Suffered Injury Due to Verde’s Improper, Unfair and Deceptive
                Pricing Practices

         79.        Plaintiff Melissa Davis paid Verde’s Variable rate from January 2016 through

January 2017. During that time, Verde’s rates consistently remain significantly higher than the

Distribution Company’s rates and uncorrelated with the wholesale market rate. For example, in

January 2016 — the first month Plaintiff paid Verde’s Variable Rate upon being switched from

Verde’s Fixed Rate Plan — she paid a variable rate of 17.99 cents per kwh, nearly double the

average wholesale rate and double Verde’s own fixed rate.             And as demonstrated above,




{00200240 }                                        22
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 23 of 38



although Verde increases its Variable Rate in response to rising wholesale prices, Verde fails to

decrease its prices in response to a falling wholesale market price.

         80.    Verde’s conduct, as alleged herein, was improper and it portrayed itself as

providing Plaintiff and the Class with an opportunity to purchase low, or lower, energy when, in

fact, Verde did the opposite: it charged Plaintiff and the Class more than the underlying

wholesale market rates for energy. Verde further engaged in improper practices by claiming it

would provide low-cost power and competitive rates that were competitive with the market. As

evidenced above, Verde’s rates were neither low-cost nor competitive. Verde’s rate was

significantly higher than and uncorrelated with the wholesale market rate and significantly higher

than National Grid’s rates and the rates of other CESs in the market.

         81.    Plaintiff paid Verde’s exorbitant variable electricity rates and thereby suffered

damages. Verde’s conduct as alleged above was a substantial factor in causing Plaintiff’s losses,

which were a reasonably foreseeable result of that conduct.

         82.    Similarly, other members of the Putative Class have routinely paid substantially

more for their energy needs since switching to and enrolling in Defendant’s electricity plans.

         83.    Verde’s unfair and deceptive scheme as alleged herein constitutes a continuing

violation over the course of each and every time Plaintiff (or any other class member) was

overcharged for electricity.     Further, Verde actively concealed its wrongful conduct by

maintaining to Plaintiff and other members of the Putative Class, through Verde’s marketing,

invoicing, and other communications directed to consumers, misrepresenting that the prices

Verde charged for electricity were the result of competitive market forces when, in reality, they

were the result of Verde’s fraud. Plaintiff and other members of the class could not discover




{00200240 }                                     23
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 24 of 38



through reasonable diligence the nature of Verde’s wrongful conduct earlier by virtue of Verde’s

active concealment of its wrongdoing.

                              CLASS ACTION ALLEGATIONS

         84.     Plaintiff brings this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of herself and the following class of similarly situated persons:

         All persons enrolled in a Verde Energy, Inc., variable rate electric plan in connection
         with a property located within Massachusetts at any time within the applicable statutes of
         limitations preceding the filing of this action through and including the date of judgment
         (the “Class”).

         85.     Plaintiff reserves the right to modify or amend the definition of the proposed

Class or to propose sub-classes as might be necessary or appropriate.

         86.     Excluded from the Class are Defendant, including any parent, subsidiary, affiliate

or person controlled by Defendant; Defendant’s officers, directors, agents or employees; the

judicial officers assigned to this litigation; and members of their staffs and immediate families.

         87.     The proposed Class and meets all requirements for class certification. The Class

satisfies the numerosity standard. The Class is believed to number in the tens of thousands of

persons. As a result, joinder of all class members in a single action is impracticable. On

information and belief, class members can be identified by Verde and Distribution Company

records.

         88.     There are questions of fact and law common to the Class which predominate over

any questions affecting only individual members. The questions of law and fact common to the

Class arising from Verde’s actions include, without limitation, whether Verde:

                a.     committed unfair or deceptive trade practices by its Variable Rate policies
                       and practices and contract;

                b.     breached its contract with regard to its Variable Rate;



{00200240 }                                      24
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 25 of 38



               c.     breached its covenant of good faith and fair dealing with regard to its
                      Variable Rate contracts;

               d.     was unjustly enriched through its Variable Rate policies and practices; and

               e.     continues to commit wrongdoing through its Variable Rate policies and
                      practices.

         89.    The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity to other available methods for the fair and efficient

adjudication of this controversy.

         90.    Plaintiff is an adequate representative of the Class because she is a member of

the Class and her interests do not conflict with the interests of the members of the class she

seeks to represent. The interests of the members of the Class will be fairly and adequately

protected by Plaintiff and her undersigned counsel, who have extensive experience

prosecuting complex class action litigation.

         91.    Plaintiff’s claims are typical of the claims of the Class because they arise out of

the same conduct, policies, and practices of Verde with respect to its Variable Rate policies and

practices. Plaintiff has suffered the harm alleged and have no interests antagonistic to the

interests of any other putative class member.

         92.    Maintenance of this action as a class action is a fair and efficient method for

the adjudication of this controversy. It would be impracticable and undesirable for each class

member who suffered harm to bring a separate action. In addition, the maintenance of

separate actions would place a substantial and unnecessary burden on the courts and could

result in inconsistent adjudications, while a single class action can determine, with judicial

economy, the rights of all class members.



{00200240 }                                     25
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 26 of 38



          93.   Notice can be provided to Class members by using techniques and forms of

notice similar to those customarily used in other class actions.

                                     CAUSES OF ACTION

                                            COUNT I

          VIOLATION OF MASSACHUSETTS CONSUMER PROTECTION ACT
                         (MASS. GEN. LAWS CH. 93A)
                       (On Behalf of Plaintiff and the Class)

          94.   Plaintiff repeats and realleges the preceding and subsequent paragraphs as though

set forth herein.

          95.   Plaintiff brings this Count on behalf of herself and the Class.

          96.   Plaintiff asserts a claim under the Massachusetts Consumer Protection Act

(“Chapter 93A”), which makes it unlawful to engage in any “[u]nfair methods of competition or

deceptive acts or practices in the conduct of any trade or commerce.” Mass. Gen. Laws ch. 93A,

§ 2(a).

          97.   Verde is engaged in “trade” and “commerce” as it offers electricity for sale to

consumers. By misrepresenting that its Variable Rates for electricity were competitive market-

based rates, Defendant committed unfair methods of competition and unfair and deceptive acts

and practices in the conduct of a trade or commerce.

          98.   Under Massachusetts law, it is an unfair or deceptive act for a seller to make any

material representations of fact in an advertisement if the seller knows or should know that the

material representation is false or misleading or has the tendency or capacity to be misleading.

940 C.M.R. § 6.04(1).




{00200240 }                                      26
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 27 of 38



         99.     By misrepresenting that its Variable Rates for electricity were “very competitive”

market-based rates, Verde made material representations of fact that it knew, or should have

known, were false and misleading and that had the tendency and capacity to be misleading.

         100.    Defendant’s misrepresentations and false, deceptive, and misleading statements

and omissions with respect to the Variable Rates it charges for electricity, as described above,

constitute affirmative misrepresentations in connection with the marketing, advertising,

promotion, and sale of electricity in violation of the Chapter 93A.

         101.    Defendant’s false, deceptive, and misleading statements and omissions would

have been material to any potential consumer’s decision to purchase electricity from Defendant.

         102.    By repeatedly referencing the website www.lowcostpower.com in Verde’s Terms

of Service, Defendant willfully misrepresented to reasonable consumers that its variable prices

for power were “low cost” when in fact they were not.

         103.    Verde represents on its website that its rates are “competitive” and

“competitively priced” with the rates otherwise available in the market. Verde further represents

that its energy is “low cost.” These representations are false and misleading.

         104.    Indeed, Verde’s website address and content knowingly misrepresented to

consumers that its pricing was a “competitive” option when it was in fact dramatically higher

than and uncorrelated with wholesale prices, and higher than the local distribution company

prices and all other CESs’ prices.

         105.    Furthermore, Verde knowingly made misrepresentations of material fact by

making bald promises of savings, when in fact, Plaintiff did not save money on her energy bills

when she switched over from National Grid to Verde.17


17
  Massachusetts regulations state, “It is an unfair or deceptive act or practice for a retail seller of
electricity, including a distribution company, to make any comparison of any price to any other price

{00200240 }                                          27
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 28 of 38



         106.    Defendant also failed to inform customers that its Variable Rates for electricity

are substantially higher than those based on the market conditions in the electricity market and

do not reflect the wholesale cost of purchasing electricity. That information would have been

material to any consumer deciding whether to purchase electricity from Defendant.

         107.    Defendant further deceptively and consciously misrepresented the most

determinative factors it uses to set variable rates.

         108.    Defendant knew at the time it promised prospective customers that they would be

charged a variable rate based on market conditions that this promise was false.

         109.    Defendant made these false, deceptive, and misleading statements and omissions

with the intent that consumers rely upon such statements.

         110.    Defendant’s intentional concealments were designed to deceive current and

prospective Variable Rate customers into believing that rates will be commensurate with market

conditions in the Terms of Service. Defendant benefits from reliance and deprives consumers

from informed purchasing decisions and savings.

         111.    Verde’s conduct as alleged above constitutes a deceptive act or practice. Verde’s

Variable electric rate representations as set forth above were and are likely to mislead consumers

and Verde intended that consumers rely upon those representations.                   Plaintiff and other

reasonable consumers reasonably interpreted Defendant’s representations to mean that Verde’s

Variable Rates track the underlying wholesale power rates (when in fact they do not). Plaintiff

and other reasonable consumers reasonably interpreted Defendant’s representations to mean that

Verde’s Variable Rates were competitive (when in fact they were not). Verde’s representations



without stating the relevant, material facts upon which that comparison is based, including but not limited
to any comparison of the amount of money to be saved, expressed in any manner, by purchasing
electricity from one retail seller of electricity rather than any other.” 940 CMR § 19.06(3).

{00200240 }                                         28
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 29 of 38



were material to a reasonable consumer and likely to affect consumer decisions and conduct,

including purchases of power from Verde pursuant to variable rate contracts.

         112.    Defendant’s affirmative conduct and omissions constitute unlawful practices

beyond a mere breach of contract. Rather, Defendant’s practices are unconscionable and outside

the norm of reasonable business practices. No reasonable consumer would enter into an energy

contract in which the CES is permitted to charge whatever rates it wants. Yet, by deceiving

consumers, Verde has managed to convince them to enter into exactly this kind of contract. This

is plainly an unconscionable result.

         113.    Verde’s conduct as alleged above constitutes unfair practices because:

                a.       Verde’s contracts do not accurately describe the rates the customer will be
                         paying or the circumstances under which the rates may change.18

                b.       Verde made bald, false promises of savings, when in fact, Plaintiff did not
                         save money on her energy bills when she switched over from National
                         Grid to Verde – a violation of 940 CMR § 19.06(3).

                c.       Verde’s acts and practices with regard to its exorbitant Variable electric
                         rates as alleged above are immoral, unethical, oppressive and
                         unscrupulous.

                d.       Verde’s conduct is substantially injurious to consumers. Such
                         conduct has caused, and continues to cause, substantial injury to
                         consumers because consumers would not have paid such a high price for
                         electricity but for Defendant’s immoral, unethical, oppressive and
                         unscrupulous practices and procedures. Consumers have thus overpaid for
                         their electricity and such injury is not outweighed by any countervailing
                         benefits to consumers or competition. No benefit to consumers or
                         competition results from Defendant’s conduct, nor could consumers
                         reasonably have avoided the injury.


18
  Massachusetts regulations state that “[i]t is an unfair or deceptive act or practice for a retail seller of
electricity to make any material representation to the public or to any consumer, either directly or through
any type of marketing or agreement. . . . which the seller knows or should know has the capacity or
tendency to deceive or mislead a reasonable consumer . . . in any material respect, including but not
limited to representations relating to . . . (d) any term of any agreement to be entered into by the retail
seller of electricity and a consumer [for] the distribution price, the generation price or the total
delivered price of electricity . .” 940 CMR § 19.04 (emphasis added).

{00200240 }                                          29
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 30 of 38



         114.   Verde’s conduct as alleged above also constitutes a deceptive act or practice.

Verde’s Variable electric rate representations as set forth above were and are likely to

mislead consumers and Verde intended that consumers rely upon those representations.

Plaintiff and other reasonable consumers reasonably interpreted Defendant’s representations

to mean that Verde’s Variable rates track the underlying wholesale power rates (when in fact

they do not). Plaintiff and other reasonable consumers reasonably interpreted Defendant’s

representations to mean that Verde’s Variable rates were competitive (when in fact they were

not). Verde’s representations were material to a reasonable consumer and likely to affect

consumer decisions and conduct, including purchases of power from Verde pursuant to

Variable rate contracts.

         115.   As a result of Verde’s actions, Plaintiff and Class Members suffered injuries

because they purchased Defendant’s electricity that they otherwise would not have bought or

paid more than they would have paid but for Defendant’s actions.

         116.   The foregoing unfair and deceptive practices directly, foreseeably and

proximately caused Plaintiff and the Class to suffer an ascertainable loss and substantial

injury when they paid an exorbitant premium for electricity over wholesale market rates.

         117.   Chapter 93A § 9 permits any consumer injured by a violation of the MCPA to

bring a civil action, including a class action, for damages and injunctive relief. Massachusetts

has a strong interest in applying MCPA to the conduct at issue here. Plaintiff resides in

Massachusetts, and Defendant advertises, markets, and sells Electricity in Massachusetts.

         118.   Plaintiff and the members of the Class are entitled to the greater of their actual

damages and the statutory amount of $25.




{00200240 }                                    30
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 31 of 38



         119.   As a result of Verde’s unlawful business practices, Plaintiff and the members of

the Class are entitled, pursuant to Chapter 93A et seq., to an order enjoining such future conduct

and such other orders and judgments which may be necessary to disgorge Defendant’s ill-gotten

gains.

         120.   Verde’s violation of Chapter 93A et seq. was knowing and willful. Defendant’s

failure to grant relief upon demand was made in bad faith with knowledge or reason to know that

the act or practice complained of violated Chapter 93A. Therefore, Plaintiff and the members of

the Class are entitled to recover not less than twice and not more than three times their actual

damages and any applicable statutory penalties. Plaintiff and the members of the Class are also

entitled to attorneys’ fees.

         121.   Plaintiff made a written demand for relief in satisfaction of Chapter 93A, § 9(3)

on April 23, 2019, and Defendant has failed to provide an adequate response.

         122.   Plaintiff and the Class are entitled to recover damages and other appropriate

relief, as alleged below.

                                            COUNT II

                                   BREACH OF CONTRACT
                               (On Behalf of Plaintiff and the Class)

         123.    Plaintiff repeats and realleges the preceding and subsequent paragraphs as

though set forth herein.

         124.   Plaintiff brings this Count on behalf of herself and the Class.

         125.   Plaintiff and the Class entered into a valid contract with Verde for the provision

of electricity (the “Agreement”).

         126.   Pursuant to the Agreement, Verde agreed to charge a Variable Rate for electricity

that “may fluctuate monthly with market conditions.”


{00200240 }                                      31
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 32 of 38



         127.    Pursuant to the Agreement, Plaintiff and the Class paid the Variable Rates

charged by Verde for electricity.

         128.    However, Verde failed to perform its obligations under the Agreement because it

charged Variable Rates for electricity that were not market-based and instead significantly higher

than and uncorrelated with the wholesale market rate for Electricity.

         129.    Plaintiff and the Class were damaged as a result because they were billed and

paid for, electricity rates that were substantially higher than they would have been had Verde

provided a market-based Variable Rate.

         130.    By reason of the foregoing, Verde is liable to Plaintiff and the other members of

the Class for the damages that they have suffered as a result of Defendant’s actions, the amount

of such damages to be determined at trial, plus attorneys’ fees.

                                            COUNT III

              BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
                         (On Behalf of Plaintiff and the Class)

         131.    Plaintiff repeats and realleges the preceding and subsequent paragraphs as though

set forth herein.

         132.    Plaintiff brings this Count on behalf of herself and the Class.

         133.    All contracts contain an implied covenant of good faith and fair dealing,

including Plaintiff’s and Class members’ contracts with Verde. The implied covenant is an

independent duty and may be breached even if there is no breach of a contract’s express terms.

Under this covenant, we are not to suppose that one party is put at the mercy of the other but will

read in any necessary conditions to ensure a mutuality of obligation under fair terms.

         134.    When a contract contains an indefinite price term – such, as here, Defendant’s

variable, market-based pricing – the seller does not have unfettered discretion to set the price.


{00200240 }                                       32
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 33 of 38



         135.   Here, Defendant has failed to satisfy this obligation. Instead of setting its rates in

good faith consistent with the market, Defendant has unilaterally imposed exorbitant,

undisclosed rates on its customers, including Plaintiff and the members of the Putative Class. In

actuality, Defendant’s rates bear no reasonable relationship to market rates. While Defendant

represents that its Variable Rates may fluctuate monthly according to market conditions, its rates

will be low-cost and competitive with the market at large (as represented by the distribution

companies – Verde’s main competitors – and other CESs), in reality, Verde’s rates generally far

exceed that market.

         136.   Under the covenant of good faith and fair dealing, Verde should have billed

customers like Plaintiff at a reasonable, market-based rate as promised. All monies paid above

this reasonable amount should be restored to the class as damages.

         137.   Verde breached the implied covenant of good faith and fair dealing by arbitrarily

and unreasonably exercising its unilateral rate-setting discretion to price gouge and frustrate

Plaintiff and other Putative Class members’ reasonable expectations that the Variable Rate for

electricity would be commensurate with market conditions.

         138.   Verde’s performance of its discretionary functions under the Terms of Service, as

alleged herein to maximize its revenue from Variable electric rates, impedes the right of Plaintiff

and other members of the Putative Class to receive benefits that they reasonably expected to

receive under the contract.

         139.   Verde acted in bad faith by abusing its discretion and purposefully hiding that its

Variable Rates would never be based on market conditions – vital information that is material to

the Plaintiff and the Putative Class Members’ decisions to enroll in and remain enrolled in

Verde’s plans – to ensure that the Plaintiff and Putative Class Members continued to perform



{00200240 }                                      33
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 34 of 38



under the contract even though the defendant knew its Variable Rates would never be based on

the agreed upon market conditions.

         140.     In fact, Verde’s rates varied from the competition significantly and did not react

to other indicators of market conditions. As such, Verde charged Plaintiff and the Putative Class

commercially unreasonable rates and in doing so acted in bad faith or with improve motive.

         141.     Plaintiff and the class have been damaged by Verde’s breach of the covenant of

good faith in an amount to be determined at the trial of this action.

                                            COUNT IV

                                   UNJUST ENRICHMENT
                              (On Behalf of Plaintiff and the Class,
                                 In the Alternative to Count II)

         142.     Plaintiff repeats and realleges the preceding and subsequent paragraphs as though

set forth herein.

         143.     If the Court finds no contract existed between Plaintiff and Defendant, Plaintiff

brings this claim for unjust enrichment on behalf of herself and the Class.

         144.     Verde has been, and continues to be, unjustly enriched as a result of its wrongful

conduct alleged herein to the detriment of Plaintiff and the Class.

         145.     Verde has been enriched by a benefit in the form of payment of exorbitant

Variable Rates.

         146.     Verde’s enrichment was at the expense of Plaintiff and the Class.

         147.     It would be unjust to allow Verde to retain the benefit.

         148.     Plaintiff and the Class are entitled to disgorgement and restitution of all

wrongfully obtained gains received by Verde as a result of its wrongful conduct alleged herein.

         149.     Plaintiff and members of the Class have no adequate remedy at law.



{00200240 }                                      34
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 35 of 38



                                     PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff respectfully requests that the Court enter judgment

against Defendant as follows:

                 A.     Certifying this matter as a class action for money damages pursuant to

Fed. R. Civ. P. 23(b)(3);

                 B.     Appointing Plaintiff as class representative, and appointing Plaintiff’s

attorneys as class counsel;

                 C.     Awarding compensatory and punitive damages in favor of Plaintiff and the

other Class Members against Defendant for all damages sustained as a result of Defendant’s

wrongdoing in an amount to be determined at trial;

                 D.     Awarding Plaintiff and the Class Members actual damages, compensatory

damages and treble damages pursuant to Chapter 93A et seq.;

                 E.     Awarding Plaintiff and the Class their reasonable attorneys’ fees and costs

pursuant to the Chapter 93A et seq.;

                 F.     Awarding pre-judgment and post-judgment interest and costs of suit; and

                 G.     Awarding any and all other relief that this Court may deem to be just and

practicable.

                                         JURY DEMAND

         Plaintiff demands a trial by jury on all causes of action so triable.




{00200240 }                                       35
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 36 of 38



Dated: July 15, 2019                              Respectfully Submitted By:

                                                  BLOCK & LEVITON LLP


                                                  Jeffrey C. Block
                                                  Jason M. Leviton
                                                  Nathaniel Silver
                                                  155 Federal Street, Suite 400
                                                  Boston, MA 02110
                                                  T: 617-398-5600
                                                  F: 617-5076020
                                                  jeff@blockesq.com
                                                  Jason@blockesq.com
                                                  Nate@blockesq.com

                                                  Jonathan Shub*
                                                  Kevin Laukaitis*
                                                  KOHN, SWIFT & GRAF, P.C.
                                                  1600 Market Street, Suite 2500
                                                  Philadelphia, PA 19103-7225
                                                  T: 215-238-1700
                                                  F: 215-238-1968
                                                  jshub@kohnswift.com
                                                  klaukaitis@kohnswift.com

                                                  Daniel K. Bryson*
                                                  Harper T. Segui
                                                  Whitfield Bryson & Mason, LLP
                                                  900 W. Morgan Street
                                                  Raleigh, NC 27603
                                                  T: 919-600-5000
                                                  dan@wbmllp.com
                                                  harper@wbmllp.com

                                                  Gregory F. Coleman*
                                                  Lisa A. White*
                                                  GREG COLEMAN LAW PC
                                                  First Tennessee Plaza
                                                  800 S. Gay Street. Suite 1100
                                                  Knoxville, TN 37929
                                                  T: (865) 247-0090
                                                  F: (865) 522-0049
                                                  greg@gregcolemanlaw.com
                                                  Lisa@gregcolemanlaw.com



{00200240 }                             36
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 37 of 38



                                                  Jason T. Brown*
                                                  JTB LAW GROUP, LLC
                                                  155 2nd Street, Suite 4
                                                  Jersey City, NJ 07302
                                                  T: (201) 630-0000
                                                  F: (855) 582-5297
                                                  jtb@jtblawgroup.com

                                                  *Admitted or Applying to be
                                                  Admitted Pro Hac Vice

                                                  Attorneys for Plaintiff and
                                                  the Class




{00200240 }                             37
          Case 1:19-cv-10741-MLW Document 26 Filed 07/15/19 Page 38 of 38



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2019, I authorized the electronic filing of the foregoing

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.


                                                               /s/ Jeffrey C. Block
                                                               Jeffrey C. Block




{00200240 }                                       38
